Citation Nr: 1409213	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include scarring.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

Unfortunately a remand is required with respect to the Veteran's claims.  If VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Right Shoulder Disability with Scarring

The Veteran contends that he has a current right shoulder disability and associated scarring as a result of injuries sustained in service.  

The Veteran's service treatment records document several instances when the Veteran was seen because of right shoulder complaints.  Right shoulder impingement and right shoulder sprain were diagnosed.  

Following his retirement in August 1996, the Veteran underwent "Arthroscopy of the [right] shoulder . . . . debridement, extensive" in July 1998.  Surgical intervention was noted for "repair of ruptured supraspinatus tendon or musculotendinous cuff."  Surgical records for the aforementioned procedure and prior treatment are not available, as per the Veteran, because they were destroyed in 2006.

In November 2008, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's service treatment records, noting the incidents of right shoulder problems.  The examiner also noted that "[s]ervice treatment records are negative for diagnosis of rotator cuff tear.  The Veteran states he continued to have discomfort in the right shoulder and underwent open rotator cuff [surgery] in 1998/1999."  After a physical examination the examiner opined:

No objective evidence of rotator cuff tear or suspicion of tear during military service.  Acute episodes of strain and impingement show no evidence of chronicity in military service.  Onset of tear and surgery not available in civilian records.  Rotator cuff repair and resultant minimal scarring not caused by or related to military service.

The Board finds that the rationale provided by the November 2008 examiner is inadequate.  In this regard, the Board notes that the examiner did not give due consideration to the Veteran's contentions concerning continuing right shoulder problems following his discharge from service.

Therefore, the Veteran must be afforded another VA examination to determine the etiology of his right shoulder disability with scarring.

Back Disability

The Veteran claims that he has a back disability due to an in-service injury.  Specifically, he claims he injured his back while lifting heavy boxes.  The record contains a March 1979 service treatment record confirming the Veteran's in-service injury; however, there are no other records of treatment until over two decades later.

In March 2010, the Veteran was afforded a VA examination.  The examiner documented the Veteran's statements regarding his in-service injury and civilian occupation.  The examiner also noted that previous diagnostic testing, in February 2009, revealed "spondylosis multilevel, bulge of the disk L3-4 and L4-5, negative for encroachment."  During the examination, the Veteran reported that he had had intermittent problems with his low back since the service injury and that his back pain had gradually worsened over the years.

After a physical examination of the Veteran, the examiner diagnosed lumbar degenerative disc disease, "consistent with natural age."  The examiner opined that the Veteran's back disability was not caused by or related to his military service.  The examiner explained that there was, "[n]o evidence to support chronicity of low back condition.  Service treatment record silent regarding treatment for low back pain after initial visit . . . . in March of 1979.  Evidence shows there is no causative relationship between spondylosis found on MRI of 2009 and low back pain/strain."

The Board finds that the rationale provided by the March 2010 examiner is inadequate.  In this regard, the Board notes that the examiner failed to give due consideration to the Veteran's statements concerning intermittent back problems since the service injury.  Additionally, the examiner failed to explain or provide a supporting rationale for the conclusion that, "there is no causative relationship between spondylosis found on MRI of 2009 and low back pain/strain."  

In light of the foregoing, the Veteran must be afforded another VA examination to determine the etiology of his back disability.

Cervical Spine Disability

The Veteran contends that he has a current cervical spine disability as a result of service injuries.  The Veteran's service treatment records confirm his in-service injuries. 

In October 2007, the Veteran had a private MRI and neurosurgery consultation.  The private physician, after reviewing the MRI and examining the Veteran, noted that there was "evidence of prior injury to his neck," but surgery was not recommended at that time.

In November 2008, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's service treatment records, noting the incidents of neck injury and or treatment.  However, the examiner noted that the X-rays taken in service revealed a "questionable fracture" at C4 in 1980 and no fracture in 1989.  
X-rays from the November 2008 examination revealed moderate degenerative disc disease.  The examiner stated that there was no evidence of a fracture or dislocation.

The examiner diagnosed degenerative disc disease at C5-6, and opined that the disability was not caused by the Veteran's military service.  The examiner explained, "[n]o evidence to support definitive diagnosis of fracture of cervical vertebrae during service.  No evidence of old trauma on radiographs.  Degenerative changes consistent with old age."

The Board finds that the rationale provided by the November 2008 examiner is inadequate.  The examiner's rationale focused solely on the current examination and tests results.  In doing so, the examiner failed to consider and discuss the significance of the Veteran's documented in service injuries and related treatment.  Moreover, a review of the examination report indicates that the examiner did not review the Veteran's private medical record.  In light of the foregoing, the Board finds that the November 2008 examination is inadequate, and the Veteran must be afforded an additional VA examination to determine the etiology of his cervical spine disability.

Bilateral Hearing Loss Disability

The Veteran claims that his current bilateral hearing loss is related to in-service noise exposure.  In December 2008 the Veteran was provided with a VA audio examination.  After reviewing the Veteran's claims file, the examiner noted that enlistment and retirement examinations showed hearing within normal limits.  The examiner also noted that there was a definite hearing threshold shift, in the higher frequencies, in service.

Following a clinical examination, the examiner opined that the Veteran's hearing loss was not caused by or the result of his in-service noise exposure.  The examiner explained that the opinion was "based on the service treatment record evidence showing hearing within normal limits bilaterally for VA purposes at the time of military separation . . . .".  The Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).   Due to the examiner's reliance on the absence of hearing loss shown at separation and the failure to discuss the significance of the in-service hearing threshold shift, the examiner's opinion is inadequate for adjudication purposes.  As such, the Veteran must be afforded an additional VA examination to determine the etiology of his hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all cervical spine, low back, and right shoulder disabilities, to include scarring of the right shoulder, present during the period of the claims.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should identify all cervical spine, low back and right shoulder disorders that have been present during the period of the claims.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests should be completed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss originated in service or is otherwise etiologically related to his active service.

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  The rationale for the opinion must also be provided.  In particular, the examiner should discuss the significance, if any, of the threshold shifts during service.  If the examiner is unable to provide the required opinion, he or she should explain why.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

